UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Bank of Commerce Holdings (Name of Registrant as Specified in its Charter) PAYMENT OF FILING FEE (Check the appropriate box): ☐ ☒ No Fee Required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which the transaction applies: 2) Aggregate number of securities to which the transaction applies: 3) Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-22 (set forth the amount on which the filing fee is calculated and state how it was determined) 4) Proposed Maximum Aggregate value of the transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing party: 4) Date Filed: Bank of Commerce Holdings Notice of 201 5 Annual Meeting of Shareholders And Proxy Statement April 8, 2015 Dear Shareholder: It is my pleasure to invite you to the Bank of Commerce Holdings 2015 Annual Meeting of Shareholders. We will hold the meeting on Tuesday, May 19, 2015 at 5:15 p.m. in the lobby of Redding Bank of Commerce located at 1951 Churn Creek Road, Redding, California 96002. In addition to the formal items of business, I will report on past performance and future prospects. At the Annual Meeting, you will be asked to elect the slate of directors, to ratify the appointment of our independent registered public accounting firm for 2015, and to consider an advisory non-binding vote on the compensation of the Company’s named executive officers. This mailing includes the formal notice of the Annual Meeting and the Proxy Statement. The Proxy Statement describes the business that will be conducted at the Annual Meeting. Financial results and information about Bank of Commerce Holdings and its subsidiaries can be found in our 2014 Form 10-K and Annual Report, which accompanies this Proxy Statement. Please vote promptly by telephone , internet or mail regardless of whether or not you plan to attend the meeting. You may later decide to vote in person at the meeting if you are a shareholder of record, or you may revoke your proxy or voting instructions for any other reason before your shares are voted. Your vote is important. We look forward to seeing you at the meeting. Sincerely, /s/ Randall S. Eslick Randall S. Eslick President and Chief Executive Officer Bank of Commerce Holdings & Subsidiaries This Proxy Statement and the accompanying form of proxy are first being mailed to shareholders on or about April 8, 2015 . Bank of Commerce Holdings NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: Tuesday, May 19 , 201 5 Time: 5:15 p.m. Place: Redding Bank of Commerce 1951 Churn Creek Road Redding, California 96002 At our 201 5 Annual Meeting, we will ask you to: ● Elect the slate of nine (9) directors, each to serve for a term of one year; ● Ratify the selection of Moss Adams, LLP as our independent registered public accounting firm for 2015; ● To vote in an advisory (non-binding) capacity on a resolution approving named executive officer compensation; and ● Transact any other business that may properly be presented at the Annual Meeting. If you were a shareholder of record as of the close of business on Wednesday, March 25, 2015, you are entitled to notice of and to vote at the Annual Meeting and any adjournment thereof. This Proxy Statement and the accompanying form of proxy are first being mailed to shareholders on or about Wednesday, April 8, 2015. Whether or not you plan to attend, please grant a proxy to vote your shares in one of three ways: via telephone, internet or mail. Instructions regarding telephone and internet voting are included on the proxy card. Have your proxy card in hand. If you choose to vote by mail, please mark, sign and date the pr oxy card and return it in the enclosed envelope. Your proxy may be revoked at any time before it is exercised as explained in the Proxy Statement. Returning your proxy card will not limit your rights to attend or vote at the Annual Meeting. By Order of the Board of Directors, /s/ David H. Scott David H. Scott Corporate Secretary, Bank of Commerce Holdings Redding, California Dated: April 8, 2015 TABLE OF CONTENTS Page INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 Why did you send me this Proxy Statement? 1 Who is entitled to vote? 1 What constitutes a quorum? 2 How many votes do I have? 2 How do I vote? 2 How do I change my vote? 3 Will my shares be voted if I do not sign and return my proxy card? 3 What vote is required to approve each proposal? 3 Proposal 1: Elect the Slate of Directors 3 Proposal 2: Ratify the selection of Moss Adams, LLP as our independent registered public accounting firm for 2015 3 Proposal 3: Advisory (non-binding) Resolution on Executive Compensation 3 What are the Board’s recommendations? 4 What are the costs of soliciting these Proxies? 4 How do I obtain a Form 10-K and/or an Annual Report? 4 Interests of directors, nominees and executive officers in matters to be voted upon 5 VOTING SECURITIES AND OWNERSHIP OF CERTAIN BENEFICIAL HOLDERS 5 5% Shareholders 5 Directors and Executive Officers 6 Section16(a) Beneficial Ownership Reporting Compliance 7 INFORMATION ABOUT EXECUTIVE OFFICERS AND DIRECTORS 7 Executive Officers of the Company 7 Directors of the Company 8 THE BOARD, BOARD COMMITTEES AND GOVERNANCE MATTERS 11 Corporate Governance Guidelines 11 Executive Officers 12 Code of Ethics and Corporate Governance Documents 12 DIRECTOR INDEPENDENCE; CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 14 Director Independence 14 Certain Relationships and Related Transactions 15 COMMITTEES OF THE BOARD OF DIRECTORS 15 THE NOMINATING AND CORPORATE GOVERNANCE COMMITTEE AND NOMINATIONS FOR DIRECTOR 17 INFORMATION ON DIRECTOR AND EXECUTIVE COMPENSATION 18 Executive Compensation 18 Role and Relationship of the Compensation Consultant 25 Summary Compensation Table 26 Details of “All Other Compensation” in the Summary Compensation Table 28 Equity Incentive Plan 28 Grants of Plan-Based Awards 28 Outstanding Equity Awards at Fiscal Year End 29 Option Exercises and Stock Vested 29 Pension Benefits 30 Nonqualified Deferred Compensation 30 i Post-Employment and Termination Benefits 30 Potential Payments upon Termination or Change in Control 31 Director Compensation 34 REPORT OF THE EXECUTIVE COMPENSATION COMMITTEE ON EXECUTIVE COMPENSATION 35 REPORT OF THE AUDIT AND QUALIFIED LEGAL COMPLIANCE COMMITTEE 36 Fees Paid to Independent Registered Public Accounting Firm 37 shareholder proposals RECOMMENDED BY THE BOARD OF DIRECTORS 38 PROPOSAL NO. 1: Election of Directors 38 PROPOSAL NO. 2: Ratify the selection of Moss Adams, LLP as our independent registered public accounting firm for 2015 38 PROPOSAL NO. 3: Advisory (Non-Binding) Resolution on Executive Compensation 38 OTHER BUSINESS 39 ii Bank of Commerce Holdings 1901 Churn Creek Road
